Citation Nr: 0009577	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-50 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Meniere's disease.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

6.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to June 
1956 and from February 1960 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    

The issue of entitlement to an increased rating for a left 
knee disability, currently rated as 10 percent disabling, 
will be discussed in the REMAND portion of this decision.

The Board notes that in the appellant's Notice of 
Disagreement (NOD), received by the RO in October 1995, the 
appellant requested a hearing at the RO before a member of 
the Board and a hearing at the RO before a local hearing 
officer.  The Board notes that in July 1996, a hearing was 
conducted at the RO before a local hearing officer.  However, 
the Board observes that in a June 1998 correspondence, the 
appellant withdrew his request for a Travel Board hearing and 
requested a second hearing at the RO.  Thus, the Board notes 
that in September 1998, a hearing was conducted at the RO 
before a local hearing officer.  

In regards to the appellant's claim for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disability, the 
Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that the United States Court of Appeals for 
Veterans Claims (formally known as the United States Court of 
Veterans Appeal (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between any current bilateral hearing loss 
and an incident of the appellant's military service.  

2.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current tinnitus and 
an incident of the appellant's military service.

3.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's currently diagnosed 
Meniere's disease and his period of active service.  

4.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current right knee 
disability and his period of active service.  

5.  In a June 1981 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disability.  The appellant was provided notice of the 
decision and his appellate rights.  An NOD to the denial was 
not filed.

6.  Evidence added to the record since the June 1981 rating 
action, including private medical records from the Santa 
Barbara Medical Foundation Clinic, from May 1982 to May 1995, 
a letter from Dr. R.M.S., dated in July 1995, a July 1995 VA 
examination, a private medical statement from J.D., D.O., 
dated in May 1996, the appellant's service medical records 
from his first period of active duty, from June 1954 to June 
1956, and hearing testimony, bears directly and substantially 
upon the subject matter now under consideration (i.e., 
whether the appellant currently has a back disability) and, 
when considered alone or together with all of the evidence, 
both old and new, has significant effect upon the facts 
previously considered.  

7.  A back injury was demonstrated during the appellant's 
active duty service; the appellant's current back disability 
is of service onset.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The appellant's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant's claim for service connection for 
Meniere's disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  A right knee disability was not incurred in or aggravated 
by military service.   38 U.S.C.A. §§ 1110, 5107 (West 1991).

5.  Evidence received since the unappealed June 1981 rating 
action, which denied the appellant's claim of entitlement to 
service connection for a back disability, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156 (1999).  

6.  Resolving all reasonable doubt in favor of the appellant, 
a back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) bilateral hearing loss, (2) tinnitus, 
(3) Meniere's disease, and (4) a right 
knee disability.  


Applicable Laws and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for bilateral hearing loss, tinnitus, 
Meniere's disease, and a right knee disability, are well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

Bilateral Hearing Loss, Tinnitus, and 
Meniere's Disease

I.  Factual Background

The appellant's service medical records from his first period 
of active duty, from June 1954 to June 1956, are negative for 
any complaints or findings of hearing loss, tinnitus, and/or 
Meniere's disease.  The appellant's separation examination, 
dated in June 1956, shows that at that time, the appellant's 
hearing was 15/15, bilaterally, for spoken and whispered 
voice testing.  No audiometric testing was done.  The 
appellant's ears were clinically evaluated as normal.  

The appellant's service medical records from his second 
period of active duty, from February 1960 to January 1963, 
show that upon his enlistment examination, dated in February 
1960, in response to the question as to whether the appellant 
had ever had or if he currently had any dizziness, fainting 
spells, or ear, nose, or throat trouble, the appellant 
responded "no."  The appellant's hearing was 15/15, 
bilaterally, for spoken and whispered voice testing.  No 
audiometric testing was done, and the appellant's ears were 
clinically evaluated as normal.  The records are negative for 
any complaints or findings of hearing loss, tinnitus, and/or 
Meniere's disease.  The records reflect that in July 1962, 
the appellant was treated after complaining that his ears 
itched.  At that time, he was diagnosed with chronic otitis 
externa.  According to the records, in August 1962, the 
appellant was treated after complaining of pain in his left 
ear.  Following a physical examination, he was given some 
antibacterial lotion.  The appellant's separation 
examination, dated in December 1962, shows that at that time, 
in response to the question as to whether he had ever had or 
if he currently had any dizziness or fainting spells, the 
appellant responded "no."  In response to the question as 
to whether the appellant had ever had or if he currently had 
any ear, nose, or throat trouble, the appellant responded 
"yes."  The appellant's hearing was 15/15, bilaterally, for 
whispered voice testing, and no audiometric testing was done.  
The appellant's ears were clinically evaluated as normal.

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, for his second period of 
active service from February 1960 to January 1963, shows that 
during that period of time, his Military Occupational 
Specialty (MOS) was as an artillery surveyor. 

In May 1995, the RO received private medical records from the 
Santa Barbara Cottage Hospital, from September 1985 to March 
1995.  The records include a Discharge Summary which shows 
that in September 1985, the appellant was hospitalized for 
one day after complaining of severe dizziness, associated 
with diaphoresis, and chest pains.  At that time, he gave a 
history of severe Meniere's disease, with intermittent 
episodes of tinnitus, vertigo, and vomiting.  The appellant 
noted that he was taking medication in order to control his 
Meniere's disease.  Upon a systems review, it was noted that 
the appellant had decreased hearing and tinnitus in the right 
ear.  The appellant was admitted for observation and upon his 
discharge, he was diagnosed with chest pain and Meniere's 
disease.  

In May 1995, the RO received private medical records from the 
St. Francis Medical Center.  The records show that in 
November 1985, the appellant was hospitalized in order to 
undergo an endolymphatic sac decompression for his Meniere's 
disease.  At that time, the examining physician stated that 
the appellant had a long history of dizziness, with 
associated nausea, tinnitus, and right ear hearing loss.  The 
examiner stated that the appellant had been receiving 
treatment since September 1985 and that he originally 
presented with sudden sensory neural hearing loss in the 
right ear.  The appellant was treated with medication, with 
no improvement, and he sought treatment again in September 
1985 after another sudden sensory neural hearing loss.  
According to the examiner, the appellant continued to 
experience dizziness, with associated tinnitus and vertigo.  
In a recent audiogram, it was noted that the appellant had 
approximately 80 percent hearing loss in the right ear and a 
high frequency hearing loss in the left ear.  Discrimination 
was approximately 40 percent in the right ear and 100 percent 
in the left ear.  Following the appellant's surgery, he was 
diagnosed with Meniere's disease, with intractable vertigo 
and tinnitus.  

In May 1995, the RO received private medical records from the 
Santa Barbara Medical Foundation Clinic, from May 1982 to May 
1995.  The records show that in September 1983, the appellant 
was treated after complaining of a sudden hearing loss in his 
right ear and feeling that his right ear was plugged up.  At 
that time, he noted that he also had tinnitus in his right 
ear.  The diagnosis was of sudden right ear hearing loss, 
probably vascular in nature.  The records reflect that the 
appellant continued to experience hearing loss, tinnitus, and 
vertigo, and was eventually diagnosed with Meniere's disease.  
The remaining records show intermittent treatment for the 
appellant's hearing loss, tinnitus, and Meniere's disease. 

In May 1995, the RO sent a letter to Dr. R.M.S. requesting 
any treatment records which pertained to the appellant.  In 
July 1995, Dr. S.'s office responded that they did not have 
any records pertaining to the appellant.

In September 1995, a VA audiometric evaluation was conducted.  
At that time, the appellant stated that he was totally deaf 
in his right ear and that he had progressive hearing loss in 
his left ear.  The appellant also indicated that he had 
tinnitus, which was a constant "steam-like" sound that 
varied in loudness.  According to the appellant, his tinnitus 
began more than 10 years ago in both ears.  

The examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 95, 90, 75, 80, and 
80 decibels, respectively, with a pure tone average of 81 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 15, 10, 15, 70, 
and 65 decibels, with a pure tone average of 50 decibels.  
Speech discrimination percentages were 12 percent in his 
right ear and 94 percent in his left ear.  The examiner 
interpreted the results as showing a bilateral sensorineural 
hearing loss that was moderately severe in the left ear and 
severe to profound in the right ear.  

A private medical statement from D.L.P., M.D., dated in 
November 1995, shows that at that time, Dr. L. stated that he 
had been treating the appellant since 1984 for his hearing 
loss.  Dr. L. indicated that the appellant had Meniere's 
disease and had undergone an endolymphatic shunt.  According 
to Dr. L., the appellant also had a history consistent with 
noise exposure, which had also contributed to his hearing 
loss.  Dr. L. noted that it was difficult to determine which 
amount of the appellant's hearing loss was due to his 
Meniere's disease, but that his left ear showed that he had a 
drop at 4,000 Hertz to 70 decibels, which was a classic noise 
induced type hearing loss.  It was Dr. L.'s opinion that the 
appellant's sensorineural hearing loss on the right side was 
due in some degree to his Meniere's disease.  According to 
Dr. L., the appellant also had significant noise exposure, 
and that was obviously affecting his right ear.  Dr. L. 
stated that noise exposure had most likely caused part of the 
appellant's hearing loss in the right ear.  

In July 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he was always attached to heavy guns and was a 
surveyor.  (T.17,18).  The appellant noted that he was also 
around mortars, and that he was never issued any hearing 
protection.  (T.18).  He stated that in 1962, he was in a 
plane crash and that during the crash, there was quite a bit 
of noise in the cockpit.  (Id.).  The appellant reported that 
during service, he suffered many concussions.  (T.16).  
According to the appellant, he was first diagnosed with a 
hearing loss when he was getting out of the service.  (T.15).  
The appellant stated that upon his discharge, he was told 
that he had a continuous hearing loss and it was recommended 
that he be examined.  (Id.).  He indicated that because he 
wanted to be discharged and did not want to spend the extra 
time, he chose not to be examined.  (Id.).  According to the 
appellant, following his discharge, he noticed a gradual 
hearing loss, particularly in his right ear, and he started 
to experience dizziness.  (Id.).  The appellant reported that 
subsequently, in the 1960's, he was diagnosed with Meniere's 
disease.  (Id.). He also testified that he had had tinnitus 
for "years."  (T.17).  The appellant indicated that 
following his discharge, he worked in construction.  (T.4).  
He reported that recently, he had been working in real estate 
and property management.  (T.19,20).  According to the 
appellant, at present, he was completely deaf in his right 
ear.  (T.20).  

In September 1998, a hearing was conducted at the RO.  At 
that time, the appellant testified that during service, he 
was first attached with 81 millimeters mortars, and then with 
heavy artillery.  (T.6).  The appellant stated that he was 
routinely exposed to loud noise.  (Id.).  He indicated that 
he was first diagnosed with a hearing loss upon his 
discharge, and that he was first diagnosed with Meniere's 
disease in 1986 or 1987.  (Id.).  The appellant revealed that 
he subsequently underwent surgery for his Meniere's disease, 
and that at present, he just had periods of dizziness.  
(T.6,7).  According to the appellant, he had had tinnitus for 
more than 30 years.  (T.7).  The appellant noted that his 
tinnitus was constant.  (Id.).  


II.  Analysis

At the outset, the Board notes that for the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

To summarize, the appellant contends, in essence, that he 
sustained significant noise exposure during service due to 
his MOS as an artillery surveyor.  He notes that while he was 
in the military, he was not given any ear protection.  The 
appellant maintains that due to his military noise exposure, 
he developed bilateral hearing loss, tinnitus, and Meniere's 
disease.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his bilateral hearing loss, tinnitus, and 
Meniere's disease are all related to service is not competent 
evidence.  

In the instant case, based on the results of the appellant's 
September 1995 VA audiometric evaluation, the Board 
acknowledges that the appellant has presented evidence of 
current bilateral frequency hearing loss that is considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  
Moreover, the Board further notes that the appellant 
currently suffers from tinnitus and Meniere's disease.  
However, despite any current hearing loss, tinnitus, and/or 
Meniere's disease, there is no competent medical evidence of 
record that establishes a nexus, or link, between any current 
impaired hearing, tinnitus, and/or Meniere's disease, and the 
appellant's military service.  The Board notes that even 
accepting as true the appellant's contentions that he was 
exposed to acoustic trauma in service and that he developed 
hearing loss, tinnitus, and Meniere's disease, his claims 
still would not be well grounded as the missing element in 
this case is competent medical evidence of a nexus, or link, 
between any current hearing disorder, tinnitus, and/or 
Meniere's disease, and an incident of the appellant's 
military service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Libertine v. Brown, 9 Vet. App. 521 524 (1996).  Accordingly, 
in the absence of well grounded claims, the appellant's 
claims for service connection for bilateral hearing loss, 
tinnitus, and Meniere's disease, must be denied.  

Furthermore, the Board recognizes that in the private medical 
statement from Dr. L., dated in November 1995, Dr. L. stated 
that the appellant had a history consistent with noise 
exposure which had contributed to his hearing loss.  However, 
the Board observes that in Dr. L.'s statement, Dr. L. did not 
specifically refer to the appellant's noise exposure during 
service, but instead, simply referred to "noise exposure."  
The Board notes that in the appellant's July 1996 hearing, 
the appellant stated that following his discharge, he worked 
in construction.  (T.4).  The Board further notes that the 
private medical records from the Santa Barbara Medical 
Foundation show that in September 1985, it was noted that the 
appellant was a retired fireman.  Thus, in light of the above 
evidence of post-service noise exposure, it is the Board's 
determination that the medical statement from Dr. L. does not 
represent competent medical evidence showing that the 
appellant's bilateral hearing loss is specifically related to 
his periods of active service.  

Right Knee Disability

I.  Factual Background

The appellant's service medical records from his first period 
of active duty, from June 1954 to June 1956, are negative for 
any complaints or findings of a right knee disability.  The 
appellant's separation examination, dated in June 1956, shows 
that at that time, the appellant's lower extremities were 
clinically evaluated as normal.  

The appellant's service medical records from his second 
period of active duty, from February 1960 to January 1963, 
show that upon his induction examination, dated in February 
1960, in response to the question as to whether the appellant 
had ever had or if he currently had a "trick" or locked 
knee, the appellant responded "no."  In regards to the 
appellant's lower extremities, it was noted that in 1957, the 
appellant had undergone a left medial meniscectomy.  The 
records reflect that in October  1960, the appellant was 
treated after complaining that he had hurt his right knee 
while playing football.  The physical examination showed that 
the appellant had pain on the medial aspect of his right 
knee.  There was no effusion, no instability, and no 
limitation of motion.  The impression was of a bruised right 
knee and it was recommended that the appellant not play 
football for one week.  The remaining records are negative 
for any complaints or findings of a right knee disability.  
The appellant's separation examination, dated in December 
1962, shows that at that time, in response to the question as 
to whether the appellant had ever had or if he currently had 
a "trick" or locked knee, the appellant answered "yes."  
The appellant noted that his left knee occasionally hurt.  
The appellant's lower extremities were clinically evaluated 
as normal.  

In May 1995, the RO received private medical records from the 
Santa Barbara Cottage Hospital, from September 1985 to March 
1995.  The records include an Operative Report which shows 
that in January 1987, that appellant underwent an arthroscopy 
of the right knee.  The Report reflects that his pre-
operative diagnosis was of an internal derangement of the 
right knee.  According to the Report, the surgery was 
performed without difficulty and his post-operative course 
was uneventful.  The appellant's post-operative diagnosis was 
of a right knee medial meniscus tear.    

In May 1995, the RO received private medical records from the 
Santa Barbara Medical Foundation Clinic, from May 1982 to May 
1995.  The records show that in January 1987, an x-ray was 
taken of the appellant's right knee.  The x-ray was 
interpreted as showing normal bones, joints, and soft 
tissues.  There was no evidence of fracture, dislocation, or 
joint effusion.  The impression was of a normal right knee.  
The remaining records show treatment for unrelated disorders.  

In May 1995, the RO sent a letter to Dr. R.M.S. requesting 
any treatment records which pertained to the appellant.  In 
July 1995, Dr. S.'s office responded that they did not have 
any records pertaining to the appellant.  

In July 1995, the appellant underwent a VA examination.  At 
that time, he stated that in 1954, while he was in the 
military, he sustained an injury to his right knee during a 
football game.  The appellant indicated that following the 
injury, he experienced intermittent right knee pain, and that 
the pain was most severe over the anterior aspect of the 
knee.  He noted that intermittent right anterior knee pain 
persisted throughout the 1950's, 1960's, and 1970's.  
According to the appellant, in the mid-1970's, he underwent 
arthroscopic right knee surgery.  The appellant reported that 
subsequent to his surgery, he did not notice any improvement 
and he continued to experience intermittent right anterior 
knee pain.  He stated that he underwent a second arthroscopic 
right knee surgery in 1987 and following that surgery, he 
noted some lessening of his right knee pain.  The appellant 
indicated that at present, he continued to experience 
intermittent right anterior knee pain and that the pain would 
frequently increase in severity if he performed any physical 
activity and following the onset of cold and damp weather.  
According to the appellant, occasionally, he took Advil to 
relieve his pain.  

The physical examination showed that there was mild 
tenderness over the anterior, anteromedial, and anterolateral 
aspect of the knee.  There was no right knee edema or 
erythema.  The appellant developed mild pain over the 
anterior knee, with full extension of the knee to the zero 
degree position.  He developed moderate pain over the 
anterior knee, with flexion of the knee to the 110 degree 
position.  McMurray's test was negative, and there was no 
evidence of cruciate or collateral ligament injury.  In 
regards to an impression, the examining physician stated that 
the appellant sustained an injury to the right knee in 1954, 
as noted in the above history, and that anterior right knee 
pain persisted following that injury.  The examiner noted 
that the appellant underwent arthroscopic surgical 
exploration of the right knee in the mid-1970's, and again in 
the 1980's.  According to the examiner, intermittent right 
anterior knee pain persisted.  It was the examiner's opinion 
that degenerative arthritis was believed to be the cause of 
the appellant's continuing right knee pain.  

In July 1996, a hearing was conducted at the RO.  At that 
time, he testified that he first injured his right knee 
during service, between 1960 to 1963.  (T.2).  The appellant 
stated that following the injury, his right leg was placed in 
a full leg cast, and he was hospitalized for approximately 
three days.  (Id.).  He indicated that subsequently, he 
underwent physical therapy.  (T.2,3).  The appellant reported 
that after his discharge, he received intermittent treatment 
for right knee pain and was usually treated with "pain 
pills."  (T.3,4).  According to the appellant, he did not 
suffer a post-service injury to his right knee.  (T.4).  The 
appellant revealed that his right knee continued to 
deteriorate, and that he was issued a brace for his right 
knee.  (Id.).  He noted that he had had two surgeries for his 
right knee.  (Id.).  The appellant testified that at present, 
he had a lot of pain and swelling in his right knee.  (T.6).  

In September 1998, a hearing was conducting at the RO.  At 
that time, the appellant testified that he first injured his 
right knee in approximately 1960 or 1961.  (T.1).  The 
appellant stated that following his injury, his leg was put 
in a cast, and he was hospitalized for about 30 days.  (Id.).  
He indicated that after his release from the hospital, he 
underwent physical therapy for approximately six months.  
(T.2).  The appellant reported that following his discharge 
from the military, he continued to seek medical treatment for 
his right knee, including undergoing two surgeries.  (Id.).  
According to the appellant, he also wore a brace and at 
present, he mostly wore the brace when he did a lot of 
walking.  (T.2,3).  In response to the question as to when 
was the last time he was on crutches, the appellant responded 
"probably about ten years ago or so."  (T.3).  The 
appellant noted that at that time, he was using crutches 
because he had twisted his right knee.  (Id.).  He stated 
that he used a cane for extra support.  (Id.).  


II.  Analysis

As previously stated, the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court 
of Appeals for Veterans Claims, lay observation is competent.  
In Savage, 10 Vet. App. at 489, the Court observed that a 
claimant may obtain the benefit of 38 C.F.R. § 3.303(b) by 
showing a continuity of symptomatology.  The Court noted that 
an appellant's assertion of continuity of symptomatology, in 
and of itself, may be sufficient to well ground a claim.  
Accordingly, in light of the service medical records 
documenting that the appellant injured his right knee during 
service, the current clinical findings of right knee pain, 
and given that the appellant has, in essence, asserted 
continuity of symptomatology in this case, and that the 
examiner from the appellant's July 1995 VA examination 
related the appellant's post-service pain to his current 
right knee pain, the Board has determined that the claim is 
well grounded.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1999).

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant contends, in essence, that during 
service, he injured his right knee while playing football.  
The appellant states that following the injury, he suffered 
from intermittent right knee pain.  He notes that after his 
separation from the military, he continued to suffer from 
right knee pain, and he eventually underwent two separate 
surgeries on his right knee.  The appellant maintains that at 
present, he has arthritis in his right knee, and that he 
suffers from constant pain, loss of motion, and stiffness.  
As previously stated, in this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that his right 
knee disability is related to service is not competent 
evidence.  

In the instant case, the Board notes that the appellant's 
service medical records show that in October 1960, the 
appellant injured his right knee while playing football.  At 
that time, the physical examination showed that the appellant 
had pain on the medial aspect of his right knee, but there 
was no effusion, no instability, and no limitation of motion.  
The impression was of a bruised right knee.  However, the 
Board observes that the remaining records are negative for 
any complaints or findings of a right knee disability.  
Moreover, in the appellant's separation examination, dated in 
December 1962, the appellant's lower extremities were 
clinically evaluated as normal.  

The Board observes that the first post-service medical 
evidence of a right knee disability is in January 1987, 
approximately 24 years after the appellant's discharge.  The 
Santa Barbara Cottage Hospital records show that in January 
1987, the appellant underwent an arthroscopy of his right 
knee.  Following the surgery, he was diagnosed with a right 
knee medial meniscus tear.  In addition, an x-ray from the 
Santa Barbara Medical Foundation Clinic, dated in January 
1987, was interpreted as showing a normal right knee.  The 
Board further notes that in the appellant's July 1995 VA 
examination, the examiner stated that the appellant had 
intermittent right anterior knee pain, and it was his opinion 
that degenerative arthritis was the cause of the appellant's 
continuing right knee pain.  

While the above evidence shows that the appellant currently 
has a right knee disability, there is no credible medical 
evidence of record that establishes a nexus, or link, between 
any current right knee disability and the appellant's 
military service.  The Board recognizes that in the 
appellant's July 1995 VA examination, the examiner stated 
that the appellant injured his right knee during service and 
subsequently, suffered from intermittent right knee pain.  
However, the Board notes that the examiner specifically 
states that his impression was based on the history that was 
related by the appellant.  The Board further observes that as 
previously stated, although the appellant's service medical 
records show that he suffered a right knee injury in October 
1960, the records also show that he was diagnosed with a 
bruised right knee and that the remaining records, including 
his December 1962 separation examination, are negative for 
any complaints or findings of a right knee disability.  
Moreover, the first post-service medical evidence of a right 
knee disability is in January 1987, approximately 24 years 
after the appellant's discharge. Thus, given that the VA 
examiner's opinion was not based on a fully factual 
foundation, the Board finds that such opinion lacks 
credibility, and is therefore, of little probative value as 
to the issue of service connection.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence"); see also Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (An opinion based on an inaccurate factual premise 
has no probative value).  In light of the above, it is the 
Board's determination that the preponderance of the evidence 
is against a finding that the appellant's current right knee 
disability was not incurred in or aggravated by service.  
Accordingly, service connection for a right knee disability 
is denied.  

Finally, the Board is aware that the RO's denial of service 
connection for a right knee disability was not based on a 
review of the merits of the appellant's claim, but rather, 
was based on a finding that the appellant had failed to 
present a well grounded claim.  Consequently, the Board 
considered whether or not the appellant would be prejudiced 
by a merits-based review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, in light of the fact the appellant 
and his representative have been accorded a personal hearing 
before the RO, during which they consistently argued the 
merits of the claim, and have been furnished supplemental 
statements of the case, which contained the relevant legal 
criteria governing basis entitlement to compensation 
benefits, the Board determines that the appellant is not 
prejudiced by the Board addressing those same merits.  Cf. 
Curry v. Brown, 7 Vet. App. 59 (1994).


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
back disability.  

I.  Factual Background

In a June 1981 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a back 
disability.  At that time, the RO stated that although the 
appellant was treated during service for a mild, acute 
lumbosacral strain and contusion of the lumbar region due to 
a football-related injury, it was their determination that 
the appellant's back injury was acute and transitory and 
resolved without residual disability shown in service, or in 
the appellant's March 1981 VA examination.  The appellant did 
not appeal the above rating decision.  

The evidence of record at the time of the unappealed decision 
consisted of the appellant's service medical records for his 
second period of active service and a February 1981 VA 
examination.  The appellant's service medical records show 
that on October 24, 1961, the appellant was hospitalized 
after injuring his low back in a football game.  At that 
time, it was noted that following the injury, the appellant 
developed severe low lumbar pain, particularly on the right, 
which he described as "burning."  The appellant was then 
placed at bedrest in the dispensary for two days.  During 
that period of time, the appellant noted that his pain became 
worse, with radiation of the pain down to his right leg.  The 
pain was of such severe nature that he required a narcotic 
for relief.  The appellant was subsequently hospitalized and 
upon admission, the physical examination showed that the 
appellant had marked paravertebral muscle spasm, with pain on 
palpation over the L-1 region, particularly in the right 
paravertebral muscles in the back.  Straight leg raising on 
the right was painful at approximately 15 to 20 degrees, and 
there was no sensory deficit and no motor weakness.  
According to the records, while the appellant was 
hospitalized, he was treated with bedrest and medication.  On 
November 16, 1961, the appellant was discharged and diagnosed 
with the following: (1) lumbosacral strain, acute and mild, 
(2) contusion, paravertebral muscle, lumbar region, and (3) 
obesity.  The appellant was placed on a temporarily 
restricted duty for 30 days.  

The remaining service medical records are negative for any 
complaints or findings of a back disability.  The appellant's 
separation examination, dated in December 1962, shows that at 
that time, the appellant stated that he had occasional pain 
in his lower right back.  The appellant's spine, and other 
musculoskeletal, were clinically evaluated as normal.  

In March 1981, the appellant underwent a VA examination.  At 
that time, the examining physician stated that according to 
the appellant, during service, he was in a plane crash.  The 
examiner noted that as a result of the plane crash, the 
appellant was given the "diagnosis on the 2507."  The 
appellant indicated that at present, he had low back pain, 
with "shocks" up and down his right side.  The physical 
examination showed that the appellant was overweight, and his 
gait was normal.  The lumbar lordosis looked normal, and the 
muscles were soft and not tender.  The spinous processes were 
not tender, and there was no sciatic notch tenderness.  
Forward bending was to 80 degrees and in other directions, it 
was "proportionately good," with no comments from the 
appellant.  There was no demonstrable weakness, and the 
sensory examination was negative.  Straight leg raising was 
negative.  The diagnosis was of lumbosacral strain from the 
"2507 and by history."  An x-ray of the appellant's 
lumbosacral spine was interpreted as showing no significant 
abnormality.  

As previously stated, in a June 1981 rating action, the RO 
denied the appellant's claim for entitlement to service 
connection for a back disability on the basis that there was 
no current back disability.  The appellant was provided 
notice adverse decision and his appellate rights, but an 
appeal was not initiated.  38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).  
Therefore, the June 1981 rating decision became final when 
the appellant did not file an NOD within one year of the date 
of mailing of the notice of that unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The additional evidence associated with the claim subsequent 
to the June 1981 rating action includes private medical 
records from the Santa Barbara Medical Foundation Clinic, 
from May 1982 to May 1995, a letter from Dr. R.M.S., dated in 
July 1995, a July 1995 VA examination, a private medical 
statement from J.D., D.O., dated in May 1996, the appellant's 
service medical records from his first period of active duty, 
from June 1954 to June 1956, and hearing testimony.  

In May 1995, the RO received private medical records from the 
Santa Barbara Medical Foundation Clinic, from May 1982 to May 
1995.  The records show that in June 1993, the appellant was 
treated after complaining of back pain with some numbness 
down the right leg.  At that time, he stated that he was 
playing golf when he felt a "snap" in his back and he 
developed pain down his leg, with some numbness.  According 
to the appellant, he had not had back problems in the past.  
The physical examination showed that the appellant was very 
obese.  Palpation of the back revealed no tenderness, and he 
had pain with range of motion.  Deep tendon reflexes were two 
plus, knee and ankle, and he had positive straight leg 
raising on the right.  The diagnoses included the following: 
(1) obesity, (2) low back strain, with radiculopathy.  The 
remaining records show treatment for unrelated disorders.  

In May 1995, the RO sent a letter to Dr. R.M.S. requesting 
any treatment records which pertained to the appellant.  In 
July 1995, Dr. S.'s office responded that they did not have 
any records pertaining to the appellant.

In July 1995, the appellant underwent a VA examination.  At 
that time, he stated that during service, he injured his back 
while playing football.  The appellant indicated that 
following the injury, he was hospitalized for two to three 
weeks.  He noted that he developed low back pain, which 
frequently radiated into the posterolateral aspect of the 
right leg to the ankle.  According to the appellant, he also 
developed diffuse right foot burning which was frequently 
associated with the low back pain.  The appellant reported 
that his low back and right leg pain improved over a period 
of a few months, but that he continued to experience 
intermittent lower back pain and radiating right leg pain 
since his in-service injury.  He stated that the low back 
pain, right leg pain, and right foot burning had gradually 
increased in severity since the injury.  The appellant 
indicated that the low back and right leg symptoms would 
frequently develop if he performed any physical activity or 
following the onset of cold and damp weather.  

The physical examination showed that there was no lumbosacral 
spine tenderness, but there was moderate muscle spasm over 
the lumbosacral area.  The appellant developed moderate lower 
back pain, with forward flexion of the lumbar spine to 20 
degrees and with extension of the lumbar spine to five 
degrees.  He developed moderate low back pain, with lateral 
flexion of the lumbar spine 10 degrees to the right and to 
the left.  The appellant developed moderate back pain with 
rotation of the lumbar spine 15 degrees to the left and ten 
degrees to the right.  Elevation of the right and left lower 
extremities to 45 degrees, with the appellant in the 
reclining position produced moderate lower back pain.  Right 
thigh flexion and extension motor strength, right lower leg 
flexion and extension motor strength, and right ankle 
dorsiflexion and plantar flexion motor strength were 20 
percent of normal.  Left thigh flexion and extension motor 
strength, left lower leg flexion and extension motor 
strength, and left ankle dorsiflexion and plantar flexion 
motor strength were 50 percent of normal.  The appellant had 
decreased pin-prick sensation over the posterolateral aspect 
of the right thigh and right lower leg, and over the entire 
right foot.  

In the appellant's July 1995 VA examination, the examining 
physician stated that the appellant's impaired right and left 
lower extremity motor strength was believed to be secondary 
to the appellant's lower back and bilateral knee pain.  It 
was also the examiner's opinion that the appellant's impaired 
right lower extremity pin-prick sensation was believed to be 
related to his lower back pain.  In regards to an impression, 
the examiner stated that the appellant had sustained a lower 
back injury while he was in the military and had experienced 
intermittent lower back pain since that time.  It was the 
examiner's opinion that chronic lumbosacral strain and 
degenerative arthritis were the cause of the appellant's 
recurrent lower back pain.  According to the examiner, the 
specific cause of the appellant's right leg pain and right 
foot burning remained undetermined.  The examiner noted that 
the pattern of right leg pain radiation was suggestive of a 
herniated nucleus pulposus at the L4-5 level.  

A private medical statement from J.D., D.O., dated in May 
1996, shows that at that time, Dr. D. stated that he had 
initially treated the appellant in August 1994 after he 
complained of right sided lower back pain, which radiated to 
the right buttock and into the right posterior thigh, and 
left sided neck pain.  Dr. D. indicated that according to the 
appellant, he noted that he had had chronic pain in his back 
and neck since being involved in a plane crash while he was 
in the military.  The appellant reported that at the time of 
the accident, he was treated for a four month period.   Dr. 
D. stated that he again treated the appellant for essentially 
the same symptoms in April 1996.  According to Dr. D. the 
diagnosis on both occasions was of acute aggravation of a 
chronic lumbar intervertebral disc syndrome and of chronic 
cervical sprain/strain.  It was Dr. D.'s opinion that the 
appellant was unable to work on a regular basis as any 
prolonged activity would possibly cause aggravation of the 
appellant's chronic condition.  Dr. D. noted that in his 
opinion, the appellant's condition was permanent in nature, 
with intermittent acute exacerbations expected.  

In July 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he injured 
his back while playing football.  (T.21).  The appellant 
stated that following the injury, he was hospitalized and 
placed in traction.  (T.21,22).  He indicated that he was 
given injections for his back pain.  (T.22).  The appellant 
noted that following his release from the hospital, and after 
his discharge from the military, he continued to have back 
pain.  (T.22,23,24,26).  According to the appellant, at 
present, he received treatment from a chiropractor for his 
back pain.  (T.26).  

In September 1998, a hearing was conducted at the RO.  At 
that time, the appellant testified that while he was in the 
military, he injured his back in a football game.  (T.8).  
The appellant stated that following his injury, he was 
hospitalized and underwent physical therapy for back pain.  
(Id.).  He indicated that after his discharge, he continued 
to have back pain.  (T.9).  According to the appellant, at 
present, he had chronic pain and the pain went down his right 
leg.  (Id.).  

In April 1999, the RO received the appellant's service 
medical records for his first period of active duty, from 
June 1954 to June 1956.  The records are negative for any 
complaints or findings of a back disability.  The appellant's 
separation examination, dated in June 1956, shows that at 
that time, the appellant's spine, and other musculoskeletal, 
were clinically evaluated as normal. 




II.  Analysis

A.  New and Material Evidence

The Board has reviewed the evidence submitted since the June 
1981 rating action and has determined that this additional 
evidence is both "new and material."  As previously stated, 
"new and material evidence" means evidence not previously 
submitted to agency decisions makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The Board notes that the private medical records from the 
Santa Barbara Medical Foundation Clinic, from May 1982 to May 
1995, the July 1995 VA examination, and the private medical 
statement from Dr. J.D., dated in May 1996, are "new" in 
that they were not of record at the time of the RO's denial 
in June 1981.  Moreover, the evidence is so significant 
because it bears directly and substantially on the specific 
matter in the case at hand, which is whether the appellant 
currently has a back disability.  

As previously stated, in the June 1981 rating decision, the 
RO denied the appellant's claim for service connection for a 
back disability on the basis that there was no current 
diagnosis of a back disability.  Therefore, in light of the 
above, the RO essentially denied service connection for a 
back disability on the basis that there was no current 
evidence of a back disability.  

The Board observes that the private medical records from the 
Santa Barbara Medical Foundation Clinic show that in June 
1993, the appellant was diagnosed with low back strain, with 
radiculopathy.  In addition, in the appellant's July 1995 VA 
examination, the examiner stated that in his opinion, chronic 
lumbosacral strain and degenerative arthritis were the cause 
of the appellant's recurrent lower back pain.  Moreover, in 
the private medical statement from Dr. D., dated in May 1996, 
Dr. D. diagnosed the appellant with chronic lumbar 
intervertebral disc syndrome. As previously stated, the above 
records are "new" in that they were not of record at the 
time of the RO's denial in June 1981.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin, 12 Vet. App. at 
209.

In the instant case, the "new" evidence shows that the 
appellant currently has a back disability.  The Board notes 
that as previously stated, in the June 1981 rating action, 
the RO denied service connection for a back disability on the 
basis that there was no current evidence of a back 
disability.  Therefore, in light of Evans, it is the Board's 
determination that the evidence is both "new and material" 
because it bears directly and substantially on the issue of 
whether the appellant currently has a back disability.  
Accordingly, in light of the foregoing, the Board concludes 
that the appellant has submitted "new and material" 
evidence to reopen his claim for entitlement to service 
connection for a back disability.  


B. Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for a back disability, is whether the appellant 
has presented evidence of a well-grounded claim.  See Winters 
and Elkins, both supra.  Upon a review of the record, it is 
the Board's determination that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant is found to have presented a claim which is 
not inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that sufficient relevant facts 
have been properly developed in regards to the appellant's 
claim and no further assistance to him is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).  

C.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the Board notes that the appellant's 
service medical records show that in October 1961, the 
appellant was hospitalized for approximately three weeks 
after injuring his low back in a football game.  At that 
time, he was diagnosed with the following: (1) lumbosacral 
strain, acute and mild, and (2) contusion, paravertebral 
muscle, lumbar region.  The appellant's remaining service 
medical records are negative for any complaints or findings 
of a back disability.  However, although the appellant's 
separation examination, dated in December 1962, shows that at 
that time, the appellant's spine, and other musculoskeletal, 
were clinically evaluated as normal, the appellant stated 
that he had occasional pain in his lower right back.  
Therefore, since it has been established that the appellant 
injured his back and was diagnosed with a lumbosacral strain 
during service, the question now becomes whether or not there 
is sufficient evidence in the record to establish a 
continuity of the in-service symptomatology for which service 
connection might be granted.  

As previously stated, the Santa Barbara Medical Foundation 
Clinic records show that in June 1993, the appellant was 
diagnosed with low back strain, with radiculopathy.  In 
addition, in the private medical statement from Dr. D., dated 
in May 1996, Dr. D. diagnosed the appellant with chronic 
lumbar intervertebral disc syndrome.

In the appellant's July 1995 VA examination, the examiner 
stated that the appellant had sustained a lower back injury 
while he was in the military and had experienced intermittent 
lower back pain since that time.  In regards to an 
impression, the examiner stated that in his opinion, the 
appellant's chronic lumbosacral strain and degenerative 
arthritis were the cause of his recurrent lower back pain.

The Board notes that, as previously stated, the appellant was 
diagnosed with a lumbosacral strain during service.  Thus, it 
is the Board's determination that the VA examiner's diagnosis 
of a chronic lumbosacral strain shows that the appellant 
continued to suffer from a lumbosacral strain following his 
discharge from the military, and as such, provides a nexus 
between the appellant's current back disability and his in-
service injury.  Moreover, the diagnoses of record of low 
back strain, with radiculopathy, and chronic lumbar 
intervertebral disc syndrome raise a reasonable doubt as to 
the incurrence of a chronic disability.  See also, 38 C.F.R. 
§ 3.303(d) (1999); Hensley v. Brown, 5 Vet. App. 155 (1993).  
Accordingly, resolving that doubt in the appellant's favor, 
the Board concludes that the appellant's current back 
disability is of service onset, and is related to his in-
service back injury, thereby warranting a grant of service 
connection for a back disability.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for Meniere's disease is 
denied.  

Entitlement to service connection for a right knee disability 
is denied.  

New and material evidence has been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  

Service connection for a back disability is granted.  


REMAND

In regards to the appellant's claim of entitlement to an 
increased rating for a left knee disability, the Board notes 
that the appellant's claim is well grounded in accordance 
with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) in that his 
claim is plausible based upon the clinical evidence of record 
and the evidentiary assertions provided by the appellant that 
are within the competence of lay party.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); King v. Brown, 5 Vet. App. 19 (1993).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107.

In the instant case, the appellant has a history of left knee 
pain.  In addition, the appellant has further indicated that 
he has left knee swelling and instability.  The results of 
the VA examination conducted in July 1995 disclosed that the 
appellant has degenerative arthritis, which according the 
examiner is believed to the be cause of the appellant's left 
knee pain.  However, according to the physician who performed 
the examination of the appellant in October 1998, there were 
no constitutional signs of arthritis, although the physician 
indicated that the appellant did experience pain and weakness 
in the knee joint.  In addition, no examiner has adequately 
addressed whether there is instability of the appellant's 
service-connected left knee in light of the objective 
findings of left knee weakness, positive McMurray's test, and 
positive Drawer's sign, as indicated in the October 1998 
examination report.  Therefore, the Board concludes that such 
clinical findings, including complete evaluations of current 
functional impairment due painful use or due to flare-ups, 
are necessary in order to rate the service-connected left 
knee disability under all potentially applicable diagnostic 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).

In this context, the Board notes that the statutory duty to 
assist the appellant in the development of facts pertinent to 
his claim includes, where appropriate, the conduct of a 
thorough and contemporaneous medical examination.  See 
Wilkinsin v. Brown, 8 Vet. App. 263, 268 (1995) (quoting 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
When an examination report does not contain sufficient 
detail, the report must be returned as inadequate.  38 C.F.R. 
§ 4.2 (1999); VA Adjudication Procedure Manual M-21 Part VI, 
para. 1.07(d).  Therefore, the Board is of the opinion that a 
VA examination, as specified in greater detail below, should 
be performed.  

Next, the Board observes that based upon a review of the 
record, and as described above, the nature and extent of the 
appellant's service-connected left knee disability appears to 
be complicated by the fact the record currently contains 
evidence indicating impairment of the left knee joint, as 
well as arthritic changes involving this same joint.  As 
such, this case presents the potential for application of 
Diagnostic Code 5257, as well as Diagnostic Code 5003 (as 
contemplated the criteria for limitation of motion under 
Diagnostic Codes 5260 and 5261).

Particularly, the Board notes that the General Counsel of the 
Department of Veterans Affairs has issued a precedent 
opinion, dated July 1, 1997, which directly affects the 
adjudication of claims for increased ratings for knee 
disability, and specifically claims considered under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5257.  In that precedent opinion, the General Counsel held 
that a separate rating under Diagnostic Code 5003 for 
arthritis may be assigned for a knee disorder already rated 
under Diagnostic Code 5257 for instability (and vice versa), 
where additional disability is shown by the evidence of 
record.  VAOPGCPREC 23-97, slip op. at 2-3 (July 1, 1997) 
(concluding that the evaluation of knee dysfunction under 
both Diagnostic Codes 5003 and 5257 does not constitute 
impermissible pyramiding under 38 C.F.R. § 4.14, and citing 
Esteban v. Brown, 6 Vet.App. 259, 261-62 (1994)).  This 
decision presents a change in the regulatory construction of 
38 C.F.R. §§ 4.14 and 4.71a, which now permits the assignment 
of separate ratings under Diagnostic Codes 5003 and 5257.  
Therefore, it is unclear whether the RO considered whether 
the appellant's service-connected left knee disability was 
evaluated in light the above-noted General Counsel opinion to 
ensure that all manifestation were appropriately rated.

Finally, the Board notes that, as previously stated, in the 
appellant's July 1995 VA examination, the appellant stated 
that he had worked as a fireman, but that he had retired a 
year ago due to increasing left knee pain.  In addition, in 
the appellant's October 1998 examination, Dr. H. stated that 
in light of the appellant's left knee disability, he was 
unable to perform the usual occupation.  However, the Board 
observes that although the evidence of record shows that the 
appellant has asserted that his service-connected left knee 
disability interferes with his employment, the RO has not 
specifically addressed this matter.  As this contention 
raises the question of entitlement to an extra- schedular 
rating, an issue which the Board may make a preliminary 
assessment regarding the applicability of 38 C.F.R. § 
3.321(b)(1) (1999), but cannot decide whether an extra-
schedular evaluation is warranted in the first instance, see 
Smallwood v. Brown, 10 Vet. App. 93 (1997); Floyd v. Brown, 9 
Vet. App. 88 (1996), the Board is constrained to conclude 
that further development is warranted.

Accordingly, in light of the above, the appellant's claim is 
REMANDED for the following actions: 

1.  The RO should inform the appellant of 
the elements of a claim for an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1), with respect to his 
service-connected left knee disability, 
and permit him the full opportunity to 
supplement the record as desired.  (Note: 
In view of the enumerated provision, 
there is a duty to notify the appellant 
that he is responsible for furnishing 
employment records to support his claim 
that his service-connected left knee 
disability affects his employment.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997)).  The RO should assist the 
appellant, as necessary, in obtaining the 
relevant medical or employment evidence 
by obtaining the appropriate 
authorizations.  If the search is 
unproductive, the RO should indicate so 
in its decision, and with annotation in 
the claims file.

2.  The RO should then request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his left knee disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
extent of the appellant's left knee 
disability.  The appellant's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file prior to the 
examination.  All indicated studies and 
testing deemed necessary should be 
performed including, but not limited to, 
range of motion studies of the knees and 
x-rays.  The examiner should describe in 
degrees of excursion any limitation of 
motion of the left knee.  The examiner is 
also requested to: (1) determine whether 
the appellant has arthritic changes of 
the left knee joint established by x-ray 
findings; (2) express an opinion as to 
whether pain could significantly limit 
the functional ability of the left knee 
during flare-ups (if claimed), or when 
the left knee is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(3) determine whether as a result of the 
service-connected left knee disability, 
the appellant exhibits any weakened 
movement, excess fatigability, 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement, excess 
fatigability, or incoordination; and (4) 
determine whether as a result of the 
service-connected left knee disability, 
the appellant exhibits any instability, 
laxity, or subluxation.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  The RO should then review the 
examination report and determine if it is 
adequate for rating purposes and in 
compliance with this remand.  If not, it 
should be returned for corrective action.  
Thereafter, the RO should then 
readjudicate the issue of entitlement to 
an increased rating for a left knee 
disability, taking into account the 
Court's decision in DeLuca v. Brown, 
supra.  The RO is also requested to 
consider, if applicable, whether a 
separate rating is for application under 
both Diagnostic Codes 5257 and 5003, in 
light of the VAOPGCPREC 23-97.

5.  Additionally, the RO should consider 
whether the medical and employment 
evidence submitted warrants the 
assignment of an extra-schedular rating 
for the service-connected left knee 
disability pursuant to 38 C.F.R. 
§ 3.321(b)(1).  If the criteria for an 
extra-schedular rating are met, the case 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

